Case 19-10653-R Document 112 Filed in USBC ND/OK on 05/24/19 Page 1 of 15

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF OKLAHOMA
In Re: )
) Case No. 19-10653-R
INNOVA GLOBAL LTD., et al., )
)
)

Debtors in a Foreign Proceeding. Chapter 15

OBJECTION TO MOTION FOR AUTHORITY TO SELL PROPERTY FREE
AND CLEAR OF ALL LIENS AND ENCUMBRANCES
(Sale of Power Filters, Inc.)

NXTNANO, LLC ("NXTNANO")' objects to the Motion for Authority to Sell Property of
the Estate Free and Clear of All Liens and Encumbrances ("Motion to Sell") filed in this case May
16, 2019 (Doc. 94), and in support thereof alleges and states as follows:

Statement of Relevant Facts

1. The Motion to Sell seeks authority to sell property of the Estate pursuant to the terms
of an Asset Purchase Agreement ("APA") with an effective date of May 14, 2019, between
PRICEWATERHOUSECOOPERS INC., in its capacity as court-appointed receiver ("Receiver")
and Power Filters, Inc., for the sale of all of the assets of Debtor Braden Manufacturing, L.L.C.
("Braden") for the sum of Fifty-Five Thousand Fifty-Nine and no/100 Dollars ($55,059), less and
except:

1.1. Any inventory identified by Braden as packed and ready for shipment related
to purchase order received prior to the date of the Receivership Order;

1.2. cash, bank accounts, negotiable instruments, accounts receivable, prepaid
expenses, insurance payments and deposits and credits;

1.3. business records and documents related to the corporate organiztion of

Braden; and,

 

'NXTNANDO is a creditor of debtor, and therefore has standing to object to the Motion to
Sell. In re Bacigalupi, Inc., 60 B.R. 442, 446 (B.A.P. 9th Cir. 1986).
Case 19-10653-R Document 112 Filed in USBC ND/OK on 05/24/19 Page 2 of 15

1.4. four (4) Canon copiers and associated accessories. See, Motion to Sell

(Doc. 94) Exhibit "1" at paragraph 1.2 and Exhibit "2" at paragraph 1.

2. Prior to entry of the APA, NXTNANO had offered to pay Receiver Fifty Thousand
and no/100 Dollars ($50,000) for all of Braden's manufacturing, QC, maintenance and material
handling equipment, and expressed to Receiver that NXTNANO was also interested in purchasing
Braden's inventory and branding. See, Affidavit of Justin Volpe, attached as Exhibit "1" to this
Objection, at paragraphs 2, 3, 5 and 7.

3. During discussions between NXTNANO and Receiver, NXTNANO requested that
Receiver provide a list of the assets that were being sold to allow NXTNANO to make a more
informed bid for the property. Receiver failed and/or refused to provide such a list. See, Exhibit "1",
at paragraph 3.

4, April 24, 2019, Receiver informed NXTNANO that Receiver "determined that
another offer has incremental benefits to the estate greater than that offered by NXTNANO." See,
Exhibit "1", at paragraph 6.

5. May 16, 2019, Receiver filed the Motion to Sell, setting forth that the sale was a total
asset sale, including inventory and goodwill.

6. Had Receiver advised NXTNANO that Receiver was selling all assets of Braden,
including its inventory and goodwill, NXTNANO would have made an offer prior to the effective
date of the APA well above Fifty-Five Thousand Fifty-Nine and no/100 Dollars ($55,059). See,
Exhibit "1", at paragraph 8.

7. NXTNANDO is ready willing and able to purchase the assets of Braden set forth in the
APA for the sum of Three Hundred Thousand and no/100 Dollars ($300,000), pursuant to the terms
of the APA, less and except the provision contained in paragraph 2 of the Amendment to Asset
Purchase Agreement. See, Exhibit "1", at paragraph 9.

8. NXTNANO may be willing to abide by the provisions of paragraph 2 of the

Amendment to Asset Purchase Agreement if provided information regarding the referenced lease,

19623002.Objection to Sale.wpd 2
Case 19-10653-R Document 112 Filed in USBC ND/OK on 05/24/19 Page 3 of 15

and the terms of that lease do not materially decrease the value of the assets purchased. See,
Exhibit "1", at paragraph 10.

9. As evidence of NXTNANO's commitment to purchase the property, NX TNANO has
executed an Asset Purchase Agreement and delivered same to Receiver. See, Exhibit "1", at
paragraph 11 and Exhibit "1.1" thereto.

Argument and Authority

Factors bearing on the Court's determination whether to approve the sale of property outside
the ordinary course of business under 11 U.S.C. § 363(b), "include 'l) whether there was any
improper or bad motive involved; 2) whether the price is fair and reasonable and whether the
transaction occurred at an arm's length; and 3) whether there were adequate sales procedures,
including proper exposure to the market and fair and reasonable notice to all parties in interest." In
re Moreno, 554 B.R. 504, 509-10 (Bankr. D.N.M. 2016) (quoting, Premier Concrete, 2010 WL
1780046 at *2). Application of these factors establishes that the Motion to Sell should be denied.

First, Receiver has wholly failed to establish what, ifany, measures it took to market Braden's
assets, what if any attempts were made to expose the sale of Braden's assets to the market, and by
seeking and obtaining an expedited hearing upon limited notice, Receiver has failed to provide
reasonable notice to all parties in interest. Second, and most glaringly, is that the price is not fair and
reasonable. NXTNANO is ready willing and able to purchase the property for Three Hundred
Thousand and no/100 Dollars ($300,000). Nearly five and one-half (5’4) times the price to be paid
by Power Filters, Inc. These facts establish that there is no "sound business reason" for this sale.”

As such, the Motion to Sell should be denied.

 

*Contrast Jn re Moreno, 554 B.R. 504, 510 (Bankr. D.N.M. 2016), in which the court
found that the Trustee had established sound business reasons justifying the sale of the Property
where: (1) the Trustee listed the Property with an experienced real estate broker for a significant
period of time; (2) the Trustee gave notice of the Motion to Sell to all creditors and parties in
interest; and (3) no other potential purchases made an offer to purchase the property.

19623002.Objection to Sale.wpd 3
Case 19-10653-R Document 112 Filed in USBC ND/OK on 05/24/19 Page 4 of 15

19623002.Objection to Sale.wpd

Respectfully submitted,
JAMES, POTTS & WULFERS, INC.

By. __s/Shannon Davis
Shannon Davis, OBA #15752
401 South Boston Avenue, Suite 2600
Mid-Continent Tower
Tulsa, Oklahoma 74103-4015
(918) 584-0881 (telephone)
(918) 584-4521 (facsimile)

sdavis@jpwlaw.com
Attorneys for NXTNANO, LLC
Case 19-10653-R Document 112 Filed in USBC ND/OK on 05/24/19 Page 5 of 15

CERTIFICATE OF SERVICE

This certifies that on May 24, 2019, I electronically transmitted the above and foregoing
instrument for filing and for transmittal of a Notice of Electronic Filing through the CM/ECF system
to all ECF registrants in this case:

Sam G. Bratton Lyle R. Nelson

Duane Brescia Office of the United States Trustee
Kyle L. Dickson Edward L. Ripley

Carson Kennedy Esther Linkey Sivak

Heath E. Hardcastle Alexander Sokolosky

John E. Howland Steven W. Soule

Brian A. Kilmer Marvin E. Sprouse

Chad J. Kutmas Andrew R. Turner

Michael J. Lombardo Christopher B. Woods

I hereby further certify that on May 24, 2019, I served a copy of the above and foregoing
instrument by depositing a copy in the United States mail, postage prepaid, on the following who are
not registered participants of the ECF System:

Ann R. Carroll Power Filters, Inc.
1180 Peachtree Street, NE, Suite 1600 7910 S.101st E. Ave.
Atlanta, GA 30309-3521 Tulsa, OK 74133

ATTN: Mark Schaffitzel

s/Shannon Davis
Shannon Davis

19623002. Objection to Sale. wpd 5
Case 19-10653-R Document 112 Filed in USBC ND/OK on 05/24/19 Page 6 of 15

EXHIBIT "1"
Case 19-10653-R Document 112 Filed in USBC ND/OK on 05/24/19 Page 7 of 15

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF OKLAHOMA

In Re:
Case No, 19-10653-R

INNOVA GLOBAL LTD., et al.,

mae awe mae Set ne

Debtors in a Foreign Proceeding. Chapter 15

AFFIDAVIT OF JUSTIN VOLPE

STATE OF OKLAHOMA _ )
) ss.
COUNTY OF ROGERS )

Justin Volpe, of lawful age, being first duly sworn, upon oath states as follows:

1. fam the General Manager of NXTNano, LLC ("NXTNano”). 1 have personal
knowledge of the matters referred to in this affidavit.

2. April 8, 2019, T contacted PRICEWATERHOUSECOOPERS INC. ("PWC") and
advised that NX TNano was interested in Braden Manufacturing, L.L.C.'s ("Braden") inventory and
equipment.

3. April 11, 2019, IT requested that PWC provide me a list of Braden's assets. No such
list was provided.

4. April 16, 2019, I conveyed to PWC NXTNano's offer to purchase Braden's
manufacturing, QC, maintenance and material handling equipment, for the sum of Fifty Thousand

and no/100 Dollars ($50,000).

EXHIBIT "1"
Case 19-10653-R Document 112 Filed in USBC ND/OK on 05/24/19 Page 8 of 15

5. April 22, 2019, | informed PWC that NXTNano would like to also bid on some or
most of Braden's inventory, but only if NX TNano would be allowed to purchase the equipment
NXTNano had previously offered to purchase.

6. April 24, 2019, PWC informed me it "determined that another offer has incremental
benefits to the estate greater than that offered by NNTNano."

7. April 25,2019, linformed PWC that NX TNano was interested in purchasing Braden’s
name and logo and requested it provide information regarding same. PWC failed to do so.

8. IfPWC had advised me that it was selling all assets of Braden, including its inventory
and goodwill, NXTNano would have made an offer prior to May 14, 2019, well in excess of Fifty-
Five Thousand Fifty-Nine and no/100 Dollars ($55,059).

9. NXTNANO is ready willing and able to purchase the assets of Braden set forth in the
APA for the sum of Three Hundred Thousand and no/100 Dollars ($300,000), pursuant to the terms
of the APA less and except the provision contained in paragraph 2 of the Amendment to Asset
Purchase Agreement,

10. NXTNANO may be willing to abide by the provisions of paragraph 2 of the
Amendment to Asset Purchase Agreement if provided information regarding the referenced lease,
and the terms of that Icase do not materially decrease the value of the assets purchased.

li. Attached hereto as Exhibit "1.1" is a true and correct copy of an Asset Purchase
Agreement for the purchase of Braden's assets and executed by NX TNano, which has been delivered

this date to PWC.

bo

19603 02 Alidaen of Justin Vole m seaport af Obiestan ia Sule wad
Case 19-10653-R Document 112 Filed in USBC ND/OK on 05/24/19 Page 9 of 15

Further your affiant sayeth not.

LL

JUSTIN VOIFE

sey BUTE and sworn to before me this_Z ‘1+ 'ay of May, 2019
SS

se Cee 2 £6.

GoM Tg 2022 3 Notary Public
% x9. i <i J )

OY SF f
Som PUBS SS

“naa
My commission expires:

My commission number:
OOO) 37] &

+
[8673.002. ANavi of dustin Vile vs suppart of Ohichon to Sale wnd ~
Case 19-10653-R Document112 Filed in USBC ND/OK on 05/24/19 Page 10 of 15

EXHIBIT "1.1"
Case 19-10653-R Document112 Filed in USBC ND/OK on 05/24/19 Page 11 of 15

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (the "Agreement”) is dated this ___ day of May,
2019 ("Effective Date"), by and betwecn PRICEWATERHOUSECOOPERS INC., LIT,
("PWC"), solcly in its capacity as court-appointed receiver (the "Receiver") of the cight debtors (the
"Debtors") in the eight Chapter 15 cases that are being jointly administered by the United States
Bankruptcy Court for the Northern District of Oklahoma (the "Bankruptcy Court"), under its Case
No. 19-10653-R, based upon the Reccivership Order that the Court of Queen's Bench of Alberta in
the Judicial Centre of Calgary, Canada, entered on April 1, 2019 in Court File No. 1901-04589, and
as the Debtors' Chapter 15 recognized forcign representative ("Seller"), and NXTNANO, LLC
("Buyer").

I. SALE OF ASSETS.

Ll Sale of Assets: Seller shall, subject to the terms and conditions of this
Agreement, transfer and sell to Buyer all of the tangible assets (including but not limited to all
machinery, furniture, fixtures and equipment, and inventory) that are owned by Braden
Manufacturing LLC ("Braden") and that are located on (within or outside) the premises of the Braden
Filter Manufacturing facility, at 5199 North Mingo, Tulsa, Oklahoma (the "Premises"), and all of
the intangible assets that Braden owns (including but not limited to goodwill, and any interest that
Braden owns in the tradenames "Braden Filtration” and "Bradenfilters," names similar thereto,
technical data and part number data access, web sites, trademarks and patents) and that Braden used
in the Braden Filtration business. The tangible and intangible asscts being sold. including but are
not limited to the vehicles and equipment listed on Exhibit A, are referred to as the "Assets". Buyer
is not assuming any of Seller's liabilities or obligations.

1.2 Exeluded Assets: Seller shall retain and shall not sell or transfer to Buyer
any inventory identified by Seller as packed and ready for shipment related to purchase orders
reecived prior to the date of the Receivership Order nor to cash, bank accounts, negotiable
instrumenis, accounts receivable, prepaid expenses. insurance payments and deposits and credits,
business records and documents related to the corporate organization of Braden Manufacturing,
LLC., or the interest, ifany, of Braden in the following Canon copiers and associated accessories:

iRC5255 win JME01779
iRDS035 s/n GNW56362
iIRC5045 s/n GPQ55713

iRCS051 s/n GQM14234

1.3 Purchase Price: As consideration for the sale and transfer of the Assets,
Buyer will pay to Seller the sum of Three Hundred Thousand and no/!00 Dollars ($300,000.00) (the
"Purchase Price”). Buyer shall deposit with Seller the sum of $5,500 upon the Effective Date of this
Agreement. Such deposit shall be non-refundable but shall be applied to the Purchase Price at

Closing.
14 Method of Payment: The balance of the Purchase Price shall be paid at

   

 

 
 
Case 19-10653-R Document112 Filed in USBC ND/OK on 05/24/19 Page 12 of 15

Closing in cash or cash equivalent. Payment shall be made against delivery ofa bill of sale and such
documents as are reasonably requested by Buyer to evidence the transfer of title to the Assets.

2. CLOSING. The closing of the transaction provided for in this Agreement (the
"Closing") shall take place at a mutually agreeable location on a mutually agreeable date (the
"Closing Date") not later than three (3) days after entry of the Bankruptcy Court's order approving
the sale. At Closing, Seller shall execute and deliver to Buyer a special warranty bill of sale
conveying the Assets to the Buyer free and clear of all right, title or interest of third parties claiming
by, through or under Seller, as Receiver, but not otherwise. Seller shall further transfer to Buyer
ownership of all web sites and password information, trademarks and patents.

3. CONDITION TO CLOSING. The obligation of Buyer and Seller to close the
purchase and sale of the Assets is expressly conditioned upon receipt of an order authorizing such
sale, free and clear of liens or other interests, except any liens or interests of the landlord of the
Premises, entered by the Bankruptcy Court in Case No. 19-10653-R. Failure to obtain such an order
within 60 days following the date of this Agreement shall entitle cither party to terminate the
Agreement by written notice to the other.

4. REPRESENTATIONS AND WARRANTIES OF SELLER. Seller makes the
following representations and warrantics:

4.) Authority: Seller is the Receiver in Bankruptcy for Braden Manufacturing,
LLC and has the authority to enter into this Agreement subject to subsequent approval of the
Bankruptey Court.

4.2 Authority: This Agreement is legally binding and enforceable against Seller
in accordance with its terms. This Agreement and all actions contemplated by this Agreement do
not violate the provisions of any agreement, judgment, order, ruling or regulation by which Seller
is bound or which affects Seller.

5 REPRESENTATIONS AND WARRANTIES OF BUYER. Buyer makes the

following representations and warrantics:

5.1 Buyer's Organization and Good Standing: Buyer is a corporation duly

organized and validly existing under the laws of the State of Oklahoma.

5.2 Buyer's Authority: The execution and delivery of this Agreement by Buyer,
and the performance by it of its obligations hereunder and with respect to the transactions
contemplated, have been duly and validly authorized. This Agreement is legally binding and
enforceable against Buyer in accordance with its terms.

6. MISCELLANEOUS.

6.1 Expenses: Each party to this Agreement shall bear and pay its own respective
costs and expenses in connection with the preparation, execution and delivery of this Agreement and
Case 19-10653-R Document112 Filed in USBC ND/OK on 05/24/19 Page 13 of 15

the transactions contemplated herein.

6.2 Use of Names: To the extent owned by Braden, Buyer and any of its present
or future affiliates shall have the exclusive right to use the name "Braden Filtration" or names similar
thereto that Braden used in the Braden Filtration business, and all product names used in the past or
present in connection with Braden's filter business. Buyer shall have the right to represent that it is
carrying on business in succession to Braden Manufacturing LLC's filter business.

6.3. Release of Receiver's Rights: Effective as of the date of the closing under
Section 2, above, PWC releases all of its rights as Recciver for Braden and all of Braden's rights to
occupancy of the Premises and all of their rights relative to the Premises that are created under any
lease of the Premises.

6.4. Expidated Approval of Sale: PWC shall seck to have the Bankruptcy Court
consider its sale to Buyer under the APA on an expedited basis.

7. CONDITION OF ASSETS. The Seller agrees to sell and convey the Assets to the
Buyer, and the Buyer agrees to purchase the Assets from the Seller in the condition in existence on
the date of Closing. The Assets are sold to Buyer "AS IS, WHERE IS", and with all faults. The
Seller specifically disclaims any and all warranties concerning the Assets, including. but not limited
to, the implied warrantics of merchantability or fitness for a particular purpose. The Buyer has
inspected the Assets and accepts the Assets in their current condition for all purposes.

8. ENTIRE AGREEMENT; MODIFICATIONS AND WAIVER. This Agreement
constitutes the entire agreement between the partics and supersedes all prior agreements,
representations and understanding of the parties. No amendment to this Agreement shall be binding
unless executed in writing by the parties. No waiver of any of the provisions of this Agreement shall
be deemed or shall constitute a continuing waiver or a waiver of any other provisions, whether or
not similar. No waiver shall be binding unless executed in writing by the party making the waiver.

9. NOTICES, ETC. All notices, requests, demands and other communications shall
be in writing and shall be deemed to have been duly given if delivered or mailed first class, postage
prepaid, to:

If to Seller, to: PricewaterhouseCoopers Inc., LIT
it] Sth Avenue SW, Suite 3100
Calgary AB T2P 5L3
ATTN: Liam Murphy

If to Buyer, to: NXTNano, LLC
c/o Shannon Davis
JAMES, POTTS & WULFERS, INC.
401 South Boston Avenue. Suite 2600
Tulsa, OK 74103
Case 19-10653-R Document112 Filed in USBC ND/OK on 05/24/19 Page 14 of 15

10. COOPERATION OF PARTIES. The partics shall, at and from time to time as
reasonably necessary after the Closing, take such action, including the execution and delivery of such
documents as may be deemed necessary or appropriate to fully realize the intent of this Agreement.

LI. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Oklahoma.

PRICE WATERHOUSECOOPERS INC.,, LIT, as
Receiver and Foreign Representative for Braden
Manufacturing LLC

By
Name:
Title:

 

 

 

"SELLER"

NXTNano, LLC

B y Eo

Name: ~ SUnt ie Ye | se
Title: Crrent MNerne

"BUYER"

ttl,

Comm, #060013763
a 02- 03-2022 £

af De EY Bur! a
be Brit  sarotaarg
: ery je é

RF ox an oe

Hun
Case 19-10653-R Document112 Filed in USBC ND/OK on 05/24/19 Page 15 of 15

EXHIBIT A
Assets
. 2000 Dodge 150 Truck — VIN # IB7HCI6GYXYS556409
. Toyota Propane Model Fork Lift —- 42-6FGCU 15 Serial Number 68198
° Toyota Propane Model Fork Lift — 8FGU30 Serial Number 12821
. Crown Stand Up Lift Model MX3 18-775 Type E with battery charger Serial Number
2G53080
. Hyster Model H300 — 087065 30,000 Lb Serial Number 91060053
° Time clock system
. 26 fire extinguishers
, Dock leveler
. Amrstron automatic drainer-coalescer Shelving for material storage
. 2 stage horizontal coalesce separator
* Power sweeper
* Acro flow test station for filters
. Heat measuring thermostat
° Stencil cutting machine
. Infra-pak sidewinder 3 stretch wrapper low angle
° Air compressor model EP25
. Tooling for filters PFS-4 & coalescing frames Ingersoll-rand DXR 150 refrigerated air dryer
° Tenant 5700 XP-700D floor scrubber
. Ultra sonic seal model HVS-501 hand held ultrasonic plastics
. Flectwood conveyers
> Two part dispense system w/jib & tool balancer
. Pluraform dispensing system
. Pleater for tri-cell 95 w/stop gluc option
. Sts mold for filler plastic parts
° Pot Devin 36inch glue type NTZ machine 1/3 HP 115 Volt
. Modification controls polyurethane dispensing equipment
. Narrow aisle reach truck crown model RD 5020-30
° Ext "new" air filter housing design & tools
. 2 - Spot weld rocker rite, rapid fire 36 inch throat w/intertron
. Bulk container mixer, 2HP motor, single 6 inch dia propeller, 33 inch shaft
® Pulseline manufacturing equipment from genuine machine design
. 4 inch please filter stabilizer — tooling
° Digital stiffness tester — Gurley Precision
. Ultra sonic seal welder from MFG HEPA filters w/titanium horn

. Progressive tooling tricel clip
